9 F.3d 115
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Plaintiff-Appellee,v.Duane RUB;  Marlys Rub; Defendants,Jeffrey A. Rub; Defendant-Appellant,Jana Rub, Defendant.
No. 93-2040ND.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 15, 1993.Filed:  November 18, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
After finding the Government owned the real estate in question, the district court entered an order evicting the Rub family from the property.  Jeffrey A. Rub appeals attacking the district court's jurisdiction and venue.  Having considered the record and the parties' briefs, we conclude Rub's contentions are without merit.  We thus affirm the district court.